DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is drawn to a process for producing a bisphenol, the steps comprising the reaction of at least one hydroxyl compound of the formula (I); the claim also mentions as compound of formula (II); however, the claim does not contain a structure for either compound.  Therefore, claim 14, and those that depend therefrom are indefinite, as it is unclear what compound(s) are used as starting material and/or intermediates.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2248525.
The reference discloses a process wherein salicylic acid in a DMF solvent is heated to reflux (168°C) until decarboxylated to produce vinylphenol (example 7).  This process anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 4, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2248525.
The instant claims further limit the process for the present invention such that a hydroxyl compound of formula (I) is present throughout the decarboxylation reaction in a stoichiometric excess relative to the carboxylic acid for formula (II); the carboxylic acid of formula (II) being a salt having the cations recited therein, and wherein the hydroxy compound is phenol.
The reference does not expressly teach these limitations; however, a person having ordinary skill in the art would have known that the reactant could be employed in stoichiometric excess and act as a solvent for the reaction, and/or the reaction may have been conducted in the presence of the product, in order the drive the reaction to completion.  Moreover, based on the disclosure of the reference, a person having ordinary skill in the art would have recognized that the starting compound may be selected from a hydroxybenzoic acid having no further substitution, which would result in phenol upon decarboxylation.  As such, the instant claims are rendered obvious by DE 2248525.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2248525 as applied to claims 3, 4, 6, 7, and 9 above, and further in view of Choi et al (US 9,206,449).
The instant claim further limits the process of the present invention such that the carboxylic acid of formula (II) was obtained by fermentation, or from sugars, lignocellulosic materials, furans, and/or lignin.
DE 2248525 does not teach this limitation; however, Choi et al teach that hydroxybenzoic acid may be made biologically from lignin through chemical and biological conversion.  The instant claims is rendered obvious by the combined reference teachings, since Choi et al teaches that hydroxybenzoic acids, such as those taught by DE 2248525 may be made by biological processes from lignin.

Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622